                     Case: 1:19-cv-00065-GHD-DAS Doc #: 1-1 Filed: 03/14/19 1 of Registered
                                                                                 5 PageID Agent
                                                                                            #: 4 Solutions, Inc.
                                                                                                                                                      Corporate Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
3/1/2019
Anne Simerman
                                                                                                                      NOTICE OF CONFIDENTIALITY
Steel Dynamics Columbus, LLC
                                                                                                                      This notice and the information it contains are
7575 W. Jefferson Blvd                                                                                                intended to be a confidential communication only to
Fort Wayne, IN 46835 USA                                                                                              the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
                                                                                                                      call our SOP Department at (888) 705-7274.


RE: Steel Dynamics Columbus, LLC

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: RYALS LAW FIRM P.A.


   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        3/1/2019                                                         Service No.:                         0100404
   Service Time:                        9:02AM CST                                                       RASi Office:                         Mississippi
   Service Method:                      Process Server                                                   Rec. Int. Id.:                       JLW

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         2019-0009-CVIK               30 days                                                                             (Be sure to review the document(s)
                                                                                                                                                         for any required response dates)
   File Date:                           01/22/2019
   Jurisdiction:                        MISSISSIPPI LOWNDES COUNTY CIRCUIT COURT
   Case Title:                          JENNIFER PORTER VS. STEEL DYNAMICS COLUMBUS, LLC

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  RYALS LAW FIRM P.A.
   Attorney/Contact:                    VICTORIA PRINCE RYALS
   Location:                            Mississippi
   Telephone No.:                       662-563-4300

   DOCUMENT(S) RECEIVED & ATTACHED
   Complaint
   Summons
   Demand for Jury Trial



   ADDITIONAL NOTES




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case: 1:19-cv-00065-GHD-DAS Doc #: 1-1 Filed: 03/14/19 2 of 5 PageID #: 5
Case: 1:19-cv-00065-GHD-DAS Doc #: 1-1 Filed: 03/14/19 3 of 5 PageID #: 6
Case: 1:19-cv-00065-GHD-DAS Doc #: 1-1 Filed: 03/14/19 4 of 5 PageID #: 7
Case: 1:19-cv-00065-GHD-DAS Doc #: 1-1 Filed: 03/14/19 5 of 5 PageID #: 8
